Appellant was convicted, generally, upon his trial under an indictment consisting of two counts; the first, charging him with the offense of grand larceny; and the second, the offense of buying, receiving, concealing, etc., stolen property of the value of more than $25, knowing it was stolen, etc. Code 1923, §§ 4905, 4912.
There is really very little, if anything, that should be said by us.
The evidence was ample to support the verdict and judgment.
No exceptions, worthy of mention, were reserved during the taking of testimony, other than, perhaps, that reserved to the action of the court in overruling appellant's motion to declare a mistrial, as for the admission in evidence of an improper allusion to another charge pending against him.
As for this, it appears that the court clearly, definitely, specifically, and promptly excluded same from the jury's consideration, and charged them forcefully and, we think, effectively, not to let it influence them in any way.
The matter referred to was not, in our opinion, of such a nature that its effect was ineradicable, and we are convinced that the action taken by the court was entirely sufficient *Page 208 
to relieve appellant of any harmful effects caused by it.
We have carefully searched the record for error of a prejudicial nature, but find none.
And the judgment of conviction is affirmed.
Affirmed.